Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 10/4/2021.  Claims 1-18 and 35 are cancelled; claims 19-20, 27 and 30 are amended.  Accordingly, claims 19-34 and 36-38 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections

Claim 19 is objected to because of the following informalities:  Claim 19 recites “molecular weight in the range of 500 to 1,000,000 g/mol-1”. The unit for molecular weight is g/mol, hence applicant’s reference to molecular weight as g/mol-1 is incorrect.  Appropriate correction and/or clarification are required.

Claim Rejections - 35 USC § 103

Claims 19-23, 27-33 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Balatan (EP 0 422 357 A2) in view of Applewhite et al (US 2007/0099808 A2) and Wasserfallen et al (WO 2012/034976 A1).
Regarding claim 19, Balatan teaches a nonionically stabilized polyester urethane resins for water-borne coating compositions (title).  See example 9, wherein nonionic 
Balatan is silent with respect to gelling agent and its amount.
However, Applewhite et al teach compositions well-suited for the long term prevention of rust and other corrosive processes (abstract).  The compositions for use as long term inhibitors of rust generally contain organic acid or salt thereof, natural gum or wax thereof, and purified water along with gelling agents (paragraph 0031).  Examples of gelling agents include anionic polysaccharides such as Welan gum and xanthan gum (paragraph 0032). Gelling agents may be included in amounts of about 0.4 to about 10% by weight (paragraph 0071) which overlaps with the amount of gelling agent in present claim.  Additionally, Wasserfallen et al teach an electroless coating of substrates by applying an activating coat of a polyelectrolyte or salt with a first aqueous composition in the form of a suspension or emulsion.  The activating coat is a solution, emulsion or suspension containing anionic polyelectrolyte (abstract).  The coating is based on aqueous dispersion and/or paint formulation.  The coating is to be applied homogeneously and with maximum surface coverage.  It will be advantageous if it were possible to apply a coating producing a dry film of at least 8 microns or 10 microns in thickness.  It will be advantageous if this coating were able to serve as a replacement for an electrocoat (paragraph 0010).  The problem is solved by application of an activating coat of polyelectrolytes and/or salt with a first aqueous activating agent composition (paragraphs 0011 to 0014).  The aqueous activating agent is based on anionic polyelectrolytes and comprises at least one polyelectrolyte and have a molecular weight in the range of 500 g/mol to 7,000,000 g/mol (paragraph 0065-0066) which overlaps with 
Regarding claim 20, Balatan teach use of aminoplast resins as crosslinking agents, additives such as rheology control agents, flow additives and pigments (page 6, lines 34-37).
Regarding claim 21, the coating compositions, in Balatan, are applied to a metal (page 7, line 31) and polyurethane resins are in the form of a dispersion (see example 9, page 10).
Regarding claim 22, Applewhite et al teach that compositions used as rust inhibitors contain positively and negatively charged components which readily combine with the positively and negatively charged sites on the surface of treated metals (paragraph 0047).  Given that aqueous composition of Balatan in view of Applewhite et al and Wasserfallen et al contain an aqueous dispersion of nonionically stabilized binder and a gelling agent containing positively and negatively charged ions, one skilled in art prior to the filing of present application would have a reasonable basis to expect the coating to be based on an ionogenic gel, absent evidence to the contrary.
Regarding claim 23, compositions, of Applewhite et al, for use as long term inhibitors of rust generally contain wax (paragraph 0031) and examples of pigmenting agents, in Balatan, include metal oxide encapsulated mica flakes (page 6, lines 49-51).
Regarding claim 27, Applewhite et al et al teach that long term rust inhibitors generally include sodium sorbate and potassium sorbate (paragraph 0070).
Regarding claims 28 and 29, Wasserfallen et al teach that the activating agent comprises at least one complexing agent (paragraph 0066).  The activating coat is formed from polyacrylic acid modified with maleic acid (paragraph 0301).
Regarding claim 30, Wasserfallen et al teach that emulsifiers have a hydrophilic moiety that has either a cationic or anionic nature and therefore determine whether the dispersion they stabilize has an anionic or cationic character (paragraph 0077).
Regarding claims 31 and 32, in addition to 5a above, it is the office’s position that it would have been obvious to one skilled in art prior to the filing of present application to use a combination at least two known anionic polyelectrolytes based on the teachings in Wasserfallen including those modified with pectins, absent evidence to the contrary.
Regarding claim 33, examples of gelling agents, in Applewhite et al, include pectins.  Pectin products are a family of polysaccharides formed from citrus peel and sugar beet (paragraph 0032).  Therefore, it would have been obvious to one skilled in art prior to the filing of present application, to include any of the gelling agents, including a combination of pectins obtained from citrus peel and sugar beet.
Regarding claim 36, Wasserfallen et al teach the use of cationic salts selected from the group consisting of metal salts of Al, Fe, Mg, and Zn (paragraph 0081).
Regarding claim 37, Wasserfallen et al teach that crosslinkers that include melamins are present in amounts of 0.1 to 30 g/L (paragraph 0209).
Regarding claim 38, Wasserfallen et al teach that activating substance includes cationic salt (paragraph 0082).  The amount of at least one activating substance is preferably 5 to 70 g/L (paragraph 0088).   Examples of cationic salts include salts having cationic component having at least one polyvalent element such as Zr and Ti, and the anionic counterion such as fluoride (paragraph 0110).
Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Balatan (EP 0 422 357 A2) in view of Applewhite et al (US 2007/0099808 A2),  Wasserfallen et al (WO 2012/034976 A1), and Domes et al (US 2010/0062200 A1).
The discussion with respect to Balatan, Applewhite et al and Wasserfallen et al in paragraph 5 above in incorporated here by reference.
Balatan, Applewhite et al and Wasserfallen et al are silent with respect to film forming binder and weight ratio of film-forming binders to film-forming aid.
However, Domes et al teach a coating composition comprising at least one organic film former consisting of a water dispersible synthetic resin selected from polyurethanes, poly(meth)acrylates and at least one long-chain alcohol as film-forming aid (abstract).  The film former preferably is a synthetic resin based on butyl acrylate (paragraph 0048) which reads on the film former in present claims 24 and 25.  The organic film formed preferably contains at least one non-ionically stabilized polymer such as polyester polyurethane (paragraph 0063).  The at least one film forming aid serves to improve film forming, particularly during drying (paragraph 0064).  The weight ratio of organic film-former to film-forming aid is preferably in the range from 100:1.4 to 100:1 (paragraph 0065).  Case law holds that selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, in light of the teachings in Domes et al and case law, it would have been obvious to one skilled in art prior to the filing of present application to include film forming resin, comprising polybutyl acrylate in combination with a film forming aid in presently claimed weight ratio of 100:1.4 to 100:1, for above mentioned advantages.

Allowable Subject Matter

Claim 34 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

The rejections under 35 U.S.C. 103 as set forth in paragraphs 4-6, of office action mailed 7/19/2021, are withdrawn in view of the new grounds of rejections set forth in this office action, necessitated by amendment.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764